
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


CONSENT TO SUBLEASE AGREEMENT

        THIS CONSENT TO SUBLEASE AGREEMENT (this "Agreement") is made as
of                    , 2002 by and among THE EMPLOYEES RETIREMENT SYSTEM OF THE
STATE OF HAWAII, a Government agency of the State of Hawaii ("Landlord"),
SEEBEYOND, a Delaware corporation ("Tenant"), and LOOPNET, a California
corporation ("Subtenant").


RECITALS


        A.    Reference is hereby made to that certain Lease dated June 10,
2000, between Landlord and Tenant's predecessor-in-interest (the "Lease"), for
space consisting of approximately 24,480 rentable square feet (the "Premises")
in that certain building located at 222 East Huntington Drive, Monrovia,
California (the "Building").

        B.    Pursuant to the terms of Paragraph 18 of the Lease, Tenant has
requested Landlord's consent to that certain Office Space Sub-Lease dated as of
April 23, 2002, 2002, between Tenant and Subtenant (the "Sublease"), with
respect to a subletting by Subtenant of a portion of the Premises. A copy of the
Sublease is attached hereto as Exhibit A. Landlord is willing to consent to the
Sublease on the terms and conditions contained herein.

        C.    All defined terms not otherwise expressly defined herein shall
have the respective meanings given in the Lease.


AGREEMENT


        1.    Landlord's Consent.    Landlord hereby consents to the Sublease;
provided however, notwithstanding anything contained in the Sublease to the
contrary, such consent is granted by Landlord only upon the terms and conditions
set forth in this Agreement. The Sublease is subject and subordinate to the
Lease. Landlord shall not be bound by any of the terms, covenants, conditions,
provisions or agreements of the Sublease.

        2.    Non-Release of Tenant; Further Transfers.    Neither the Sublease
nor this consent thereto shall release or discharge Tenant from any liability,
whether past, present or future, under the Lease or alter the primary liability
of the Tenant to pay the rent and perform and comply with all of the obligations
of Tenant to be performed under the Lease (including the payment of all bills
rendered by Landlord for charges incurred by the Subtenant for services and
materials supplied to the Sublet Premises). Neither the Sublease nor this
consent thereto shall be construed as a waiver of Landlord's right to consent to
any further subletting either by Tenant or by the Subtenant or to any assignment
by Tenant of the Lease or assignment by the Subtenant of the Sublease, or as a
consent to any portion of the Sublet Premises being used or occupied by any
other party. No such action by Landlord shall relieve such persons from any
liability to Landlord or otherwise with regard to the Sublet Premises.

        3.    Relationship With Landlord.    Tenant hereby assigns and transfers
to Landlord the Tenant's interest in the Sublease and all rentals and income
existing therefrom, subject to the terms of this Section 3. Landlord, by
consenting to the Sublease agrees that until a default shall occur in the
performance of Tenant's obligations under the Lease, Tenant may receive, collect
and enjoy the rents accruing under the Sublease. In the event Tenant shall
default in the performance of its obligations to Landlord under Paragraph 18 of
the Lease (whether or not Landlord terminates the Lease), Landlord may, at its
option by notice to Tenant, either (i) terminate the Sublease, (ii) elect to
receive and collect, directly from Subtenant, all rent and any other sums owing
and to be owed under the Sublease, as further set forth in Section 3.1, below,
or (iii) elect to succeed to Tenant's interest in the Sublease and cause
Subtenant to attorn to Landlord, as further set forth in Section 3.2, below.

        3.1    Landlord's Election to Receive Rents.    Landlord shall not, by
reason of the Sublease nor by reason of the collection of rents or any other
sums from the Subtenant pursuant to Section 3(ii),

--------------------------------------------------------------------------------

above, be deemed liable to Subtenant for any failure of Tenant to perform and
comply with any obligation of Tenant, and Tenant hereby irrevocably authorizes
and directs Subtenant, upon receipt of any written notice from Landlord stating
that a default exists in the performance of Tenant's obligations under the
Lease, to pay to Landlord the rents and any other sums due and to become due
under the Sublease. Tenant agrees that Subtenant shall have the right to rely
upon any such statement and request from Landlord, and that Subtenant shall pay
any such rents and any other sums to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary. Tenant shall not have any right or claim
against Subtenant for any such rents or any other sums so paid by Subtenant to
Landlord. Landlord shall credit Tenant with any rent received by Landlord under
such assignment but the acceptance of any payment on account of rent from the
Subtenant as the result of any such default shall in no manner whatsoever be
deemed an attornment by the Landlord to Subtenant or by Subtenant to Landlord,
be deemed a waiver by Landlord of any provision of the Lease or serve to release
Tenant from any liability under the terms, covenants, conditions, provisions or
agreements under the Lease. Notwithstanding the foregoing, any other payment of
rent from the Subtenant directly to Landlord, regardless of the circumstances or
reasons therefor, shall in no manner whatsoever be deemed an attornment by the
Subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect.

        3.2    Landlord's Election of Tenant's Attornment.    In the event
Landlord elects, at its option, to cause Subtenant to attorn to Landlord
pursuant to Section 3(iii), above, Landlord shall undertake the obligations of
Tenant under the Sublease from the time of the exercise of the option, but
Landlord shall not (i) be liable for any prepayment of more than one month's
rent or any security deposit paid by Subtenant, (ii) be liable for any previous
act or omission of Tenant under the Lease or for any other defaults of Tenant
under the Sublease, (iii) be subject to any defenses or offsets previously
accrued which Subtenant may have against Tenant, or (iv) be bound by any changes
or modifications made to the Sublease without the written consent of Landlord.

        4.    General Provisions.    

        4.1    Consideration for Sublease.    Tenant and Subtenant represent and
warrant that there are no additional payments of rent or any other consideration
of any type payable by Subtenant to Tenant with regard to the Premises other
than as disclosed in the Sublease.

        4.2    Brokerage Commission.    Tenant and Subtenant covenant and agree
that under no circumstances shall Landlord be liable for any brokerage
commission or other charge or expense in connection with this Sublease and
Tenant and Subtenant agree to protect, defend, indemnify and hold Landlord
harmless from the same and from any cost or expense (including but not limited
to attorneys' fees) incurred by Landlord in resisting any claim for any such
brokerage commission.

        4.3    Recapture.    This consent shall in no manner be construed as
limiting Landlord's ability to exercise its rights to recapture any portion of
the Premises, as set forth in Paragraph 18 of the Lease, in the event of a
proposed future sublease or assignment of such portion of the Premises.

        4.4    Controlling Law.    The terms and provisions of this Agreement
shall be construed in accordance with and governed by the laws of the State of
California.

        4.5    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their heirs, successors and assigns. As
used herein, the singular number includes the plural and the masculine gender
includes the feminine and neuter.

        4.6    Captions.    The paragraph captions utilized herein are in no way
intended to interpret or limit the terms and conditions hereof; rather, they are
intended for purposes of convenience only.

2

--------------------------------------------------------------------------------




        4.7    Partial Invalidity.    If any term, provision or condition
contained in this Agreement shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such term, provision or
condition to persons or circumstances other than those with respect to which it
is invalid or unenforceable, shall not be affected thereby, and each and every
other term, provision and condition of this Agreement shall be valid and
enforceable to the fullest extent possible permitted by law.

        4.8    Attorneys' Fees.    If either party commences litigation against
the other for the specific performance of this Agreement, for damages for the
breach hereof or otherwise for enforcement of any remedy hereunder, the parties
hereto agree to and hereby do waive any right to a trial by jury and, in the
event of any such commencement of litigation, the prevailing party shall be
entitled to recover from the other party such costs and reasonable attorneys'
fees as may have been incurred.

        4.9    Reimbursement of Landlord's Attorneys' Fees; Processing
Costs.    Tenant hereby acknowledges and agrees that within ten (10) days of
Landlord's demand therefor, Tenant shall reimburse Landlord for its processing
costs and attorneys' fees incurred in connection with the review, processing and
documentation of the Sublease.

        4.10    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute but one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Consent to Sublease
Agreement as of the day and year first above written.

 
 
 
"Landlord"
 
 
  THE EMPLOYEES RETIREMENT
SYSTEM OF THE STATE OF HAWAII,
a Government agency of the State of Hawaii
By:
Heitman Capital Management LLC,
an Iowa limited liability company
Its Agent and Attorney in Fact
 
 
    By: /s/  PAUL REZENTS      

--------------------------------------------------------------------------------

  Name: Paul Rezents

--------------------------------------------------------------------------------

  Its: SVP

--------------------------------------------------------------------------------


 
 
  "Tenant"
 
 
  SEEBEYOND, a Delaware corporation
 
 
  By: /s/  BARRY PLAGA      

--------------------------------------------------------------------------------

Name: Barry Plaga

--------------------------------------------------------------------------------

Its: SVP & CFO

--------------------------------------------------------------------------------


 
 
  "Subtenant"
 
 
  LOOPNET, a California corporation
 
 
  By: /s/  BRENT STUMME      

--------------------------------------------------------------------------------

Name: Brent Stumme

--------------------------------------------------------------------------------

Its: CFO

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


EXHIBIT A

THE SUBLEASE


--------------------------------------------------------------------------------





OFFICE SPACE SUB-LEASE


INTRODUCTION

        This Office Space Sublease is executed on May 15, 2002, by and between
SEEBEYOND TECHNOLOGY CORPORATION, a Delaware corporation, which has merged with
a California corporation, and is duly licensed to do business and doing business
in the State of California, hereinafter designated as that "Sublessor", whose
address is 181 West Huntington Drive, Monrovia, CA 91016, and LOOPNET, a
California corporation, herein designated as the "Sublessee", whose address is
1000 S. Fremont Avenue, Alhambra, CA 91803.


RECITALS


        The Employees Retirement System of the State of Hawaii, a government
agency of the State of Hawaii, as "Lessor" or "Landlord", and SOFTWARE
TECHNOLOGIES CORPORATION, a California corporation, as "Lessee or "Tenant",
entered into a Master Lease on June 10, 2000. Subsequent to the Lease and on or
about October 19, 2000, SOFTWARE TECHNOLOGIES CORPORATION merged with SEEBEYOND
TECHNOLOGY CORPORATION. Said lease is designated herein as the "Master Lease".
Said Lease and the attachments thereto are attached to this Sublease as Exhibit
"A" and incorporated into this Sublease by this reference.

        By the terms of the Master Lease, the real property described in
Paragraph 1 of this Sublease in general described in Paragraph 3 of the basic
lease provisions of the Master Lease, to said premises being depicted in the
Master Lease as Exhibit "A-1" and Exhibits "A-2", and more particularly defined
as the Rentable Area and Usable Area in Exhibit "A-3" of said Master Lease was
leased to the entity presently identified as SEEBEYOND TECHNOLOGIES CORPORATION
for a term of sixty (60) months, commencing on June 19, 2000 and ending on
May 31, 2005, subject to earlier termination as provided in the Master Lease.

        Sublessor desires to lease a portion of the property currently occupied
by Sublessor herein, under the terms of the Master Lease and Sublessee desires
to lease that property from Sublessor; and the Lessor in the Master Lease having
given consent to this lease by executing the "Consent of Lessor" provision at
the end of this Sublease.

        THEREFORE, Sublessor and Sublessee agree as follows:


ARTICLE 1. LEASING AND DESCRIPTION OF PROPERTY.

        1.    Subject to the terms, conditions and covenants set forth in this
Sublease, Sublessor hereby leases to the Sublessee, and Sublessee hereby leases
from Sublessor the property located in Los Angeles County, California, described
as:

        Suite 114, 116 and 118, located on the ground floor, identified by
drawing as Exhibit "A-1" of the Master Lease, containing approximately 17,063
rentable square feet of Huntington Plaza, located at 222 E. Huntington Drive, in
Monrovia California. Said property is described as the "Subleased Premises".

ARTICLE 2. TERM

        2.    Commencement Date.    The term shall commence on the earliest of
the following dates, which shall be defined as the "Commencement Date".

        2.1.1    The Beneficial Occupancy Date (as defined in Section 2.3
below);

        2.1.2    The date when Tenant enters or occupies the Premises for any
use other than for purposes of construction of improvements or inspection of the
Premises under construction or for the installation of furniture, fixtures or
equipment; or

1

--------------------------------------------------------------------------------




        2.1.3    The date upon which the parties agree as the Commencement Date
which shall be July 1, 2002.

        When the Commencement Date is ascertained, the Term shall commence and
Sublessee shall execute and deliver to Sublessor within ten (10) days after
request therefor a certificate or memorandum confirming the Commencement Date
and Expiration Date in the form of Exhibit "B" attached hereto.

        2.2    Measurement of Lease Term and Expiration Date.    The Lease term
is for the number of years or months set forth in the Basic Sublease provisions
measured from the Commencement Date through the Expiration Date. The period from
the Commencement Date through and including the Expiration Date shall be
referred to as the "Sublease Term". If the Sublease Term is extended by other
agreement of the Sublessor and Sublessee, the Sublease Term, as so extended,
shall be from the date of exercise of an option to extend or other agreement be
referred to as the "Sublease Term", and the Expiration Date", shall mean the
last day of the Extended Sublease Term, and the original term of the Lease prior
to the extension shall be referred to as the "Original Term" or "Initial Term."

        2.3    Beneficial Occupancy Date.    The Premises shall be deemed
available for beneficial occupancy when all of the following conditions have
been satisfied:

        2.3.1    Sublessee entering the Premises by early occupancy for the
purposes of installing equipment, furniture, fixtures and all related cabling,
which early occupancy period shall commence on June 1, 2002, and extend
thereafter for a reasonable period of time to allow Sublessee to perform the
work set forth herein, but not beyond July 1, 2002.

        2.3.2    The date on which Sublessor and Sublessee agree as the
commencement date is July 1, 2002.

        2.4    Option to Terminate.    Upon not less than six (6) months prior
written notice to Sublessor and effective on or after May 31, 2004, Sublessee
has the ongoing right to pay an amount equal to the unamortized portion of the
Sublessor's leasing costs for Tenant Improvements and brokerage commissions to
terminate this Sublease. In addition to paying the unamortized transaction
costs, Sublessee shall pay the difference between the $1.55 effective rent and
the Base Rent to be paid subsequent to the Termination Date. (For example, if
Sublessee were to terminate the Sublease effective the beginning of the
twenty-fourth (24th) month the termination fee would be
12 months × $.28 × 17,063 square feet = $57,331.68 plus aforementioned brokerage
commissions.

        2.5.1    Term.    Sublessee shall occupy subject Premises under the
Initial Term, or Original Term for a period of approximately thirty-five (35
months), from an estimated Commencement Date of July 1, 2002, ending with a
Termination Date of May 31, 2005.

        2.6.1        When Sublessee has finished occupying the property and the
Beneficial Occupancy Date is established as set forth in Paragraph 2.3 hereof,
the Sublease Term shall be defined as the Commencement Date of that Sublease
Term and tolled hereafter as approximately 35 consecutive months, but in no
eventpast the Termination Date of May 31, 2005.

ARTICLE 3. RENT

        3.1    Sublessee shall pay to Sublessor as rent for the Subleased
premise, a rent in advance on the first day of each calendar month during the
term commencing on the defined or agreed Beneficial Occupancy Date as July 1,
2002. Rent for the first month shall he prorated and paid on July 1, 2002, and
on the first (1st) of each succeeding month thereafter.

        3.1.1    Early Occupancy Date:    During this period, Sublessee shall be
subject to all of the terms of the Sublease herein and the terms of the Master
Lease as attached in Exhibit "A", but shall have no obligation to pay Sublessor
rent or any additional rent during this period, and until

2

--------------------------------------------------------------------------------

the actual commencement date and the Beneficial Occupancy as set forth herein,
which shall also commence the Initial or Basic Sublease Term.

        3.1.2    Rents for months 1 through 12.    Rent for months 1 through 12
of the Sublease shall be paid at the rate of $1.27 (One Dollar, twenty-seven
cents) per square foot as Base Rent, or $21,670.01 per month.

        3.1.3    Rents for Months 13 through 24.    Rent for months 13 through
24 of the Sublease shall be paid at the rate of $1.55 (One Dollar, fifty-five
cents) per square foot as Base Rent, or $26,447.65 per month.

        3.1.4    Rents for Months 25 through Termination Date of May 31, 2005
shall be $1.80 per square foot for the months 25 through Termination Date of
May 31, 2005, or $30,713.40 per month.

        3.2.5    Rents for any partial month.    The rent shall be prorated
based on the actual number of days in the month and shall be payable in advance.
The rent payable for the first month of the term shall be payable upon execution
of the Sublease by Sublessee. Rent shall be payable without notice, demand,
reduction, or set-off, in lawful money of the United States of America to
Sublessor or its agent at the address set forth herein, or to such other persons
or other places as Sublessor may from time to time notify Sublessee.

        3.2.6    Late Charges. If Sublessee fails to pay an installment or any
other payment due under the Sublease within five (5) business days after the due
date, Sublessee shall pay to Sublessor a late charge equal to five percent (5%)
of the amount due plus any reasonable attorney's fees incurred by Sublessor by
reason of Sublessee's failure to pay rent or any other charges when due herein;
to compensate Sublessor for any reasonable extra costs incurred as a result of
such late payment. The parties agree that that the late charge represents a fair
and reasonable estimate of the administrative, legal, processing and accounting
costs that Sublessor will incur for the late payment by Sublessee. The late
charge shall be deemed to be rent, and the right to require it shall be in
addition to all of Sublessor's other rights and remedies to a payment failure of
Sublessee, including a right to charge interest on the past due amount.

        3.2.7    Moving Allowance. Sublessee shall be allowed a one dollar
($1.00) per square foot cash allowance to cover moving expenses and cabling
costs, payable in full upon occupancy or at Sublessor's option to be applied
towards second month's rent.

ARTICLE 4. ADDITIONAL RENT.

        4.1    Obligations to Pay Additional Rent.    

        4.1.1    Sublessee's Share.    In addition to the monthly Base Rent set
forth above, and other sums to be paid by Sublessee to Sublessor, Sublessee
shall pay to Sublessor as additional rent the amount by which Sublessee's share
of operating expenses in any calendar year or part thereof during the term
exceeds Sublessee's operating expense base amount. Sublessee shall not be
obligated to pay Sublessor any operating expenses during the 2002 calendar year.

        4.1.2    Sublessor specifically incorporates Article 5 and the whole
thereof of the Master Lease attached hereto as Exhibit "A", as to the method by
which Sublessee's operating expense base amount, or any additional amount shall
be computed.

        4.1.3    It is contemplated that Sublessee shall pay to Sublessor that
fractional percentage of the Sublessor's operating expense base amount, and any
additional amount as is reflected by placing the total square footage of the
premises being occupied under this Sublease by Sublessee as against the total
square footage being occupied and leased by Sublessor under the Master Lease,
represented as a Fractional Share.

3

--------------------------------------------------------------------------------




        4.1.4    It is further contemplated that Sublessee's obligation to pay
additional rent will arise and be concurrent with Sublessor' s obligation to pay
said additional rent pursuant to the terms of the Master Lease attached as
Exhibit "A" and made a part hereof and the amount Sublessee owes Sublessor shall
be calculated over a 2002 Base Year.

        4.1.5    Delivery of Annual Statement.    Sublessor shall provide
Sublessee with an annual statement showing Sublessee's share of the annual
operating expenses for the prior calendar year within ten (10) days after
receipt of the same from the Master Lessor/Landlord in the Master Lease provided
herein adjusted in accordance with a 2002 Base Year.

        4.1.6    Sublessee's Right to Dispute Annual Statement and Rent
Owing.    Sublessee's right to dispute the annual rent or additional rent under
this Article for calendar year or portion thereof shall be subordinate to and
expressly conditioned upon Sublessor's right to challenge said expenses as is
set forth in Section 5.2.2 of the Master Lease.

        4.1.7    Operating Expenses.    The general designation of operating
expenses is set forth in Section 5.3 of the underlying Master Lease and set
forth as Exhibit "A" hereto. Said provisions shall be applicable to Sublessee
herein, under the same conditions as applicable to Sublessor, as are the
exclusions from operating expenses therein, and as stated in Section 5.3 of the
Master Lease, except the adjustment of the Base Year to 2002.

        4.2    Exclusions to Operating Expenses.    2002 base operating expenses
shall be applicable to Sublessee herein, and Sublessee shall be obligated to pay
that portion of the operating expenses of Sublessor generally computed as the
fractional share of Sublessor's expenses computed from and after January 1, 2002
and thereafter until the termination of this Lease or any extension thereof.

        4.3    Taxes on Sublessee's Personal Property.    Before delinquencies
(after the 2002 Base Year), Sublessee shall pay taxes levied against any
personal property located in or about the Premises. If any taxes on Sublessee's
personal property are levied against the Sublessor or the Master Lessor's
property, or if the assessed value of Sublessor's portion is increased by the
value of such personal property, Sublessee shall pay to Sublessor the amount of
such taxes within twenty (20) days after delivery of notice of such amount by
Sublessor.

        4.4    Taxes on Sublessee Improvements.    If the Sublessee improvements
in the Premises, whether installed and/or paid for by Sublessor or Sublessee,
are assessed for real property tax purposes at a valuation higher than the
valuation at which the building standard tenant improvements are assessed, the
real property taxes levied against the project by reason of such excess assessed
valuation as reasonably determined by the Master Lessor shall be passed on to
Sublessor herein, and at Sublessor's option be deemed to be taxes levied against
Sublessee's personal property governed by the previous Section 4.3 set forth
herein.

        4.5    Specific Tax Exemption Accorded to Sublessee.    Sublessee herein
shall be exempted from any increases in any real estate taxes which leased
premises and/or the project may incur as a result of a thorough refinance,
transfer of ownership or other triggering event during the Sublease term or any
extensions thereof.

4

--------------------------------------------------------------------------------


        4.6    Modifications of Base Rent.    In addition to the foregoing, this
sublease shall be considered a Full Service Gross Sublease to the extent that
Sublessee shall pay that portion of any operating expenses (including but not
limited to electrical utility bill) as is incurred by Sublessor in the subject
Premises which are not paid for by Landlord under the Master Lease. The
operating expenses that shall be paid for by Sublessor during the 2002 calendar
Base Year shall include real estate taxes, janitorial, maintenance, utilities
(except those separately metered and controlled by Sublessee), insurance and any
other operating expenses passed through by Master Landlord to Sublessor.
Sublessee shall be responsible for increases in these operating expenses over
the 2002 Base Year. It is contemplated that Southern California Edison, or any
other applicable utility service shall provide a separate meter to monitor the
use by Sublessee during the term of the Sublease, if such expenses are not paid
for by the Landlord under the Master Lease. If such expenses are not paid for by
the Landlord under the Master Lease, then unless separately metered and
separately billed, Sublessee shall pay to Sublessor the amount of the electrical
utility of the Premises, for the Sublessee's use, and within five (5) days of a
bill being presented to Sublessee by Sublessor, payable directly to Sublessor.

ARTICLE 5. SECURITY DEPOSIT.

        5.1    Payment of Security Deposit.    Concurrently with the execution
of this Sublease, Sublessee shall deposit with Sublessor a Security Deposit in
the amount of forty three thousand three hundred and forty dollars ($43,340), as
security for the payment and performance of Sublessee's obligations under this
Lease. If Sublessee performs all of its obligations under this Lease, and pays
all sums due Sublessor, Sublessor shall return the Security Deposit, or balance
thereof then held by Sublessor, without interest, to Sublessee within two
(2) weeks after Sublessor recovers and accepts possession of the Premises.

        If Sublessee defaults, Sublessor may, at the expiration of any
applicable notice and cure period, at its option and without notice, apply all
or any part of the Security Deposit in payment of rent or to cure any other
default. If so applied, so that Sublessor will have on hand at all times during
the Term of the full Security Deposit. Sublessor shall not be required to pay
interest on the Security Deposit to Sublessee, or to hold the Security Deposit
as a separate account, but may co-mingle it with Sublessor's funds. The security
deposit set forth herein shall also be retained by Sublessor, in the event
Sublessee fails to exercise the one year option set forth in this sublease.

        In the event of a sale or other disposition of the Premises, Sublessor
shall transfer the Security Deposit to the new owner and deliver to the
Sublessee the notice requirement of Section 1950.7 of the California Civil Code;
in addition, the new owners shall assume Sublessor's liability with
responsibility for returning the Security Deposit and Sublessee shall look
solely to the new owner for return of Security Deposit. If Sublessee assigns
this Sublease, Sublessee's right in the Security Deposit shall be deemed to be
assigned to assignee, and such Security Deposit shall be held by Sublessor as a
Security Deposit made by the assignee, and Sublessor shall have no further
responsibility for return of Security Deposit to Sublessee.

        5.2    Determination of Security Deposit.    The Security Deposit as
contemplated herein shall be forty three thousand three hundred and forty
dollars ($43,340), and shall he paid by Sublessee to Sublessor as a Security
Deposit to Sublessor.

        5.3    Holding of Security Deposit in Trust.    Sublessor shall hold the
Security Deposit set forth in the previous paragraph in Trust for Sublessee.

        5.4    Holding of Security Deposit.    Sublessor shall hold the Security
Deposit in a separately identified Trust Account for the benefit of Sublessee
and Sublessor, and shall apply the sums so deposited as set forth herein.

        5.5    Use of Premises.    Sublessee shall use the Sublessee Premises
for general office purposes and uses related incidentally thereto, and for no
other purpose, during the term of this Sublease.

5

--------------------------------------------------------------------------------


ARTICLE 6. QUIET ENJOYMENT.

        6.1    Covenant of Quiet Enjoyment.    Sublessor covenants that the
Sublessee shall be entitled to quiet enjoyment of the Premises, provided that
Sublessee complies with the terms of this Sublease.

ARTICLE 7. CONDITION OF PREMISES.

        7.1  Sublessee agrees that Sublessee's act of taking possession prior to
the commencement of this Office Sublease Agreement will be an acknowledgment
that the Sublessee and the Subleased Premises are tenable and in good condition.
Sublessee will at Sublessee's own expense, maintain the Subleased Premises in a
thorough state of repair and in good and safe condition. It is contemplated by
the parties that the early occupancy of Sublessee herein, and the inspection of
the Premises by Sublessee shall inure to the benefit of Sublessor and under all
of the relevant circumstances herein.

ARTICLE 8. APPLICABILITY OF THE MASTER LEASE.

        8.1    Sublease Subordination to Master Lease.    The Sublessee is
subject and subordinate to the terms and conditions of the Master Lease.
Further, and as is set forth herein, the specific terms of the Master Lease are
incorporated herein by reference. if there are any conflicts between the terms
and conditions of the Master Lease and this Agreement, this Agreement shall
prevail. If this Agreement is silent or there is ambiguity, then the Master
Lease shall prevail over this Agreement. Sublessee acknowledges that it has
reviewed and has in its possession a complete copy of the aforementioned Master
Lease.

ARTICLE 9. ASSUMPTION.

        9.1    Sublessee's Agreement to Perform.    Sublessee expressly assumes
and agrees to perform and comply with all of the obligations required to be kept
or performed by the Sublessor under the provisions of the Master Lease,
identified in the Recital Paragraphs of this Sublease; and to the extent that
they are applicable to Subleased Premises.

        9.2    Sublessee's Rights Regarding Continuing Possession.    

        9.2.1    Sublessee shall have the right, at any time, at Sublessor's
expense to take any action required to be taken, but not timely taken by
Sublessor, but may be necessary to prevent a default under the terms of the
Master Lease. If Sublessor is provided with the right, under the terms of the
Master Lease, to terminate the Master Lease before expiration of its Term,
Sublessee, rather than Sublessor shall have the right to make that decision.
Nothing contained in this Sublease shall be construed so as to deprive Sublessee
of Sublessee's right to surrender or otherwise terminate the Sublease as
provided by law.

ARTICLE 10. OBLIGATIONS OF SUBLESSOR.

        10.1    Sublessor's Obligations.    Sublessor agrees to maintain the
Master Lease during the entire Term of this Sublease, subject, however, to any
earlier termination of the Master Lease under Sections (and subsections
hereunder) 15 (Damage or Destruction), 16 (Eminent Domain), of the Master Lease,
termination of this Agreement by either party, or default by Sublessee under
this Agreement. Sublessor also agrees to pay such sums as are necessary under
the original Master Lease, and in accordance with its terms, and to comply with
and/or perform all obligations of the Lessor under the Master Lease that
Sublessee has not assumed under this Sublease. Furthermore, Sublessor agrees not
to modify or surrender the Master Lease without the prior consent of Sublessee.
Any modification or surrender made without the consent shall be null and void
and shall have no effect on the rights of Sublessee under this Sublease.

        10.2    Sublessor's Further Obligations.    Sublessor further agrees to
assume and to perform all of those obligations required to be kept or to be
performed by the Master Lessor under the Master Lease, to the extent that they
apply to the Subleased Premises under the Terms of the Sublease.

6

--------------------------------------------------------------------------------


ARTICLE 11. TERMINATION OF MASTER LEASE.

        11.1    Simultaneous Termination.    If the Master Lease is terminated,
this Sublease shall terminate simultaneously, and the Sublessor and Sublessee
shall thereafter be released from all obligations under this Sublease, and
Sublessor shall refund to Sublessee any unearned Rent paid in advance. Sublessor
shall not cause the Master Lease to terminate except under Sections (and
subsections hereunder) 15 (Damage or Destruction), 16 (Eminent Domain), of the
Master Lease, termination of this Agreement by either party, or default by
Sublessee under this Agreement.

ARTICLE 12. NON-DISTURBANCE AND ATTORNMENT.

        12.1    Conveyance of Interest to Master Lessor.    If the Master Lease
is terminated for any reason before the natural expiration of its Term, and
Sublessee is not then in default under the terms of this Sublease, the
termination shall not terminate or affect the continuing validity of this
Sublease. In that case, all Sublessor's interest is transferred, and conveyed to
the Lessor under the Master Lease.

        12.2    Sublessee Bound as if Under Master Lease.    Sublessee shall
thereafter be bound on this Master Lease to the same extent Sublessor was bound
on said lease, and shall have all the rights that Sublessor had under said
Master Lease, but only for the term of the Sublease herein. Further Sublessee
shall be deemed to have attorned to the Master Lessor, provided that the
Sublessee shall be under no obligation to pay rent to the Master Lessor, until
Sublessee receives written notice from the Sublessor that the Master Lessor has
succeeded to the Sublessor's rights under this Sublease.

ARTICLE 13. ISSUANCE OF NON-DISTURBANCE AGREEMENT AND ATTORNMENT.

        13.1    Master Lessor Entering into Non-Disturbance Agreement.    If the
Master Lease is terminated for any reason before the natural expiration of its
Term, and during the term of this Sublease, or any extension thereof, the
termination shall not terminate or affect the continuing validity of this
Sublease, if the Lessor under the Master Lease has entered into a
non-disturbance agreement with Sublessee. if Sublessee desires to enter into
such an agreement, Sublessee shall continue to submit to Master Lessor a written
request for non-disturbance agreement, stating the reason or reasons it is
desiring and including a copy of the Sublease. The request must be submitted to
the Master Lessor at the following address: Employees Retirement System of the
State of Hawaii, C/o Tooey & Co., 152 W. Walnut Street, Suite 290, Gardena,
California 90248, Attention: Carole A. Campbell.

        13.2    Action by Master Lessor After Receipt of Notice.    Within ten
(10) days after the Master Lessor receives the request, the Master Lessor shall,
if the Master Lessor is satisfied with the Sublessee's integrity and financial
stability, notify Sublessee of its decision and arrange to enter into a
non-disturbance agreement with Sublessee.

        13.3    Provisions of Non-disturbance Agreement.    Among other things
the non-disturbance agreement shall provide that the following shall apply on
termination of the Master Lease:

        (1)  All Sublessor's interest under this Sublease shall be deemed
automatically assigned, transferred and conveyed to the Master Lessor;

        (2)  The Master Lessor shall be bound on this Sublease to the same
extent Sublessor was bound on it, provided, however that any amendments to this
Sublease made after Master Lessor and Sublessee entered into the non-disturbance
agreement shall be binding on the Master Lessor; and

        (3)  Sublessee shall attorn to the Master Lessor, provided that
Sublessee shall be under no obligation to pay rent to the Master Lessor until
Sublessee receives written notice from the Master Lessor that the Master Lessor
has succeeded to the interest of Sublessor under this Sublease.

7

--------------------------------------------------------------------------------




        13.4    Non-election by Master Lessor.    If the Master Lessor does not
enter into a non-disturbance agreement with Sublessee, and the Master Lease is
terminated for any reason before the natural expiration of its Term, the
following shall occur:

        (1)  This Sublease shall immediately terminate;

        (2)  After termination, Sublessor and Sublessee shall be released from
all obligations under this Sublease; and

        (3)  Sublessor shall refund to Sublessee any unearned Rent paid in
advance and unused Security Deposit.

ARTICLE 14.    CONDITION OF PREMISES.

        14.1    Sublessee's Obligation to Maintain.    Sublessee shall at
Sublessee's sole cost, keep the Premises in good, clean and sanitary order, and
make any necessary repairs to keep and maintain the Premises in substantially
the same condition as on the Commencement Date, subject to any permitted
alterations and ordinary wear and tear, including the repair or restoration of
any damage, however caused, except for any damage caused solely by Sublessor,
it's agents, contractors or guests.

        14.2    Reimbursement by Sublessee.    Sublessee shall reimburse
Sublessor for the cost of any repair to the Premises required as a result of any
misuse or neglect committed or permitted by Sublessee, or by any sub-tenant,
agent, employee or contractor of Sublessee; provided, however, if the costs paid
by Sublessee exceed the applicable deductible amount on any property insurance
maintained by the Master Lessor, and the Master Lessor is able to collect excess
from its insurer, the Master Lessor shall reimburse such excess amount, less
costs of collection to Sublessee.

        14.3    Failure of Sublessee to Maintain.    If Sublessee does not make
repairs promptly and adequately and fails to maintain the Premises as required
within this section within ten (10) days after delivery of notice of any
deficiency by the Master Lessor or Sublessor herein, (or if such deficiency
cannot be reasonably corrected within ten (10) days and Sublessee shall not
commence to correct such deficiency in such ten (10) day period and diligently
pursue completion of such correction), then in addition to any other rights and
remedies of the Master Lessor and/or Sublessor, Sublessor may, but shall not be
required to, perform such repairs or maintenance and any amounts expended by
Sublessor and/or the Master Lessor shall be reimbursed by Sublessee to the
Master Lessor and/or Sublessor, together with a ten percent (10%) overhead
charge on demand; provided, however, that if in the Sublessor's reasonable
judgment, there is an emergency, Sublessor may perform the repairs prior to
delivery of notice to Sublessee or expiration of Sublessee's cure period. Unless
Sublessee immediately pays for the repair, performance of the repairs or
maintenance work by Sublessor shall not cure Sublessee's default. If Sublessor
performs such repairs or maintenance on Sublessee's behalf, Sublessor shall not
be liable to Sublessee for any lawsuit damage that may accrue to Sublessee's
business, personal property, trade fixtures, and/or records and data resulting
from such repairs or maintenance.

        Entry by Sublessor or the Master Lessor to pursue repair or maintenance
shall not be deemed an actual or constructive eviction and shall not entitle
Sublessee to any abatement or reduction of rent. Sublessor, or the Master
Lessor, shall notify Sublessee in writing promptly upon discovery of any damage,
defect, or malfunction of any structural or mechanical portions of the building
which the Master Lessor is required to repair and maintain pursuant to Article 9
of the Master Lease. For purposes of establishing under this Sublease the
respective rights and obligations of Sublessor and Sublessee for maintenance,
repair, restoration and replacement, the Premises shall be deemed to include the
inside faces of perimeter walls, demising walls and column covers, including in
each case the drywall; all paint and wall coverings; rubber bases, all carpet
and floor coverings; ceiling grid system and ceiling tiles; and all interior
partitions; all cabinets and woodwork; workstations; plumbing fixtures (other
than those in the restrooms included in the Base, shell and core of the
building); kitchen appliances and other sub-tenant improvements not a part of
the Base, shell and core of the building.

8

--------------------------------------------------------------------------------


        14.4    Acceptance of Premises.    Sublessee accepts the Premises in "as
is" condition, except as to any repairs which Sublessor agrees to perform.

        14.5    Condition upon Surrender.    Upon Expiration or earlier
termination of this Sublease, Sublessee at its costs shall remove from the
Premises all movable furniture and all movable personal property and promptly
repair any damage to the Premises or the Project caused by such removal.
Sublessee shall not remove any wall coverings, floor covering, shelving, cabinet
units (whether for storage, library purposes, or for any other purpose), or
other improvements affixed to the Premises, whether installed by the Master
Lessor, or Sublessor at its expense, and whether as part of the Sublessee
improvements or alterations made by Sublessee with or without Sublessor's
consent unless requested to do so by Sublessor. Sublessee shall repair any
damage and restore to the original quality, material, color, and condition, less
ordinary wear and tear, from removing anything from premises.

        At any time within fifteen (15) days prior to the expiration of its
scheduled Term, or within a reasonable time promptly after any other Termination
of this Sublease, Sublessor may demand that Sublessee remove from the Premises
any alterations, additions, improvements, fixtures, equipment, shelving,
cabinets, or other personal property designated by Lessor to be removed,
provided that the Sublessor cannot require Sublessee to remove the Initial
Tenant improvements put in place pursuant to the Master Lease unless Sublessor
reserved the right to require such removal at the time of its approval of the
installation thereof. In such event, Sublessee shall complete such removal
within fifteen (15) days of Sublessor's demand.

        All repairs required to be performed by Sublessee in this section shall
be performed in a manner reasonably satisfactory to Sublessor, and if necessary,
satisfactory to the Master Lessor, and shall include the following:

        (1)  Repair all holes in walls;

        (2)  Restore damage to floors and/or ceiling;

        (3)  Repair any other cosmetic damage, and clean the Premises.

        If Sublessee fails to remove from the Premises all of its personal
property (together with any other items requested by Sublessor to be removed in
accordance with this section), prior to the Expiration or earlier termination of
this Sublease, Sublessor, may at its option,

        (a)  treat the Sublessee as a holdover under the terms of Article 24 of
the Master Lease, or

        (b)  handle the items in accordance with applicable law.

        14.6    Surrender of Premises by Sublessee.    Unless Sublessor demands
otherwise, upon expiration of the Term, Sublessee shall surrender to Sublessor
the Premises in the same condition as the Premises were upon delivery of
possession to Sublessee, "broom clean" subject to ordinary wear and tear,
condemnation and casualty damage and alterations which Sublessee is not required
to remove. The Sublessee shall surrender all keys to Sublessor at the place then
fixed for payment of the Rent; and shall inform said Lessor of all combinations
of locks, safes and vaults, if any on the Premises. Within ten (10) days after
Sublessor's request on the expiration or earlier termination of this Sublease,
Sublessee shall execute, acknowledge and deliver to Sublessor an instrument in
recordable form releasing and quitclaiming to Sublessor all right, title and
interest of Sublessee in the Premises by reason of this Sublease, or otherwise.

ARTICLE 15.    MAINTENANCE AND REPAIRS.

        15.1    Duty of Master Lessor to Repair.    The duty of repairs to the
subject Premises shall be the responsibility of the Master Lessor as is set
forth in Article 9.1 of the Master Lease attached hereto and incorporated herein
by reference.

9

--------------------------------------------------------------------------------


ARTICLE 16.    ALTERATIONS.

        16.1    Right to make alterations shall be subject to Sublessor and
Master Lessor's consent pursuant to Master Lease.    Sublessee shall make no
alterations or additions or improvements to the Premises without the Sublessor's
prior written reasonable consent and Master Lessor's prior written consent, and
pursuant to the terms of Article 10 of the Master Lease attached hereto.

ARTICLE 17.    LIENS.

        17.1    Sublessee's Duties as to Liens.    Sublessee shall keep the
Premises free from any mechanic's liens placed on the Premises. It shall abide
by Article 11 of the Master Lease, but shall give such notices as are required
in said section to Sublessor and to the Master Lessor if required.

ARTICLE 18.    ENTRY BY SUBLESSOR AND/OR MASTER LESSOR.

        18.1    Rights of Sublessor and Master Lessor to Enter
Premises.    Sublessor and the Master Lessor shall have the right to enter the
subject premises pursuant to Article 12 of the Master Lease attached hereto, and
except in the case of emergency shall make all reasonable efforts to give
Sublessee reasonable notice and to protect the quiet enjoyment of the Premises
by Sublessee, except as provided in Article 12 of the underlying Master Lease
herein.

ARTICLE 19.    UTILITIES AND SERVICES.

        19.1    Utility Services to be Provided.    Sublessor by way of
pass-throughs shall provide the utilities and services described in Article 13
of the Master Lease, except that a separate meter shall be maintained by
Sublessor so that Sublessee shall pay that proportional share of the electrical
utility services used by Sublessee and shall have the same separate metered,
over and above utilities and other Operating Expenses provided by the Master
Lessor as defined in Article 4.6 of this Sublease.

ARTICLE 20.    INDEMNTTY AND INSURANCE.

        20.1    Sublessee's Indemnity and Sublessor's Indemnity.    

        20.1.1    Sublessor's Duties.    To the extent that Sublessor herein is
required to indemnify the Master Lessor, and pursuant to section 14.1 of the
Master Lease, to that same extent, Sublessee herein shall indemnify, defend and
protect the Sublessor herein from any and all acts as described in section 14.1
of the Master Lease herein.

        20.1.2    Sublessor's Liability.    Sublessor shall protect, defend and
indemnify and hold Sublessee harmless from and against any and all claims,
liabilities and expenses in connection with the loss of life, bodily or personal
injury or property damages on the Premises to the extent caused by the gross
negligence or willful misconduct of Sublessor, its agents, representatives or
contractors. This indemnification set forth in this section shall survive the
Termination of this Sublease.

        20.1.2    Sublessee's Liability.    Sublessee shall protect, defend and
indemnify and hold Sublessor harmless from and against any and all claims,
liabilities, and expenses incurred in connection with the loss of life, bodily
injury, personal injury, property damages on the Premises, and to the extent
caused by the Gross Negligence, or willful misconduct of the Sublessee herein,
its agents, representatives or contractors. The indemnity set forth herein shall
survive this Sublease.

        20.2    Sublessee's Insurance.    The Sublessee shall carry at its own
expense throughout the Lease or Sublease Term or extension thereof the forms and
types of insurance as described in section 14 of the Master Lease and shall to
the extent required, name the Sublessor and the Master Lessor under the Master
Lease as additional insureds. Sublessee shall provide Sublessor and/or the
Master Lessor under the Master Lease with a copy of any and all policies as are
required, evidencing their being named as

10

--------------------------------------------------------------------------------

additional insureds on said policy or policies, and shall keep the same in force
throughout the Term of this Sublease or any extension thereof.

        20.3    Exemption of Sublessor from Liability.    Section 14.4 of the
Master Lease herein shall equally apply to Sublessor as it relates to Sublessee,
and Sublessee shall be exempt from liability except as described in that
section.

        20.4    Waiver of Subrogation.    Sublessor and Sublessee each waive any
and all rights of recovery against one another, and their officers, employees
and agents of one another pursuant to the terms of section 14.5 of the Master
Lease herein.

        20.5    Sublessor's Insurance.    Sublessor shall have no additional
responsibility to provide insurance for Sublessee, other than he is required to
provide pursuant to the Master Lease herein.

ARTICLE 21.    DAMAGE OR DESTRUCTION.

        21.1    Rights of Termination.    If the Sublease Premises is partially
or wholly destroyed or damaged by fire, or other casualty and such damage or
destruction cannot be repaired or substantially restored in the judgment of the
Master Lessor's architect within ten (10) days of the date Sublessor herein
receives notice of such damage or destruction, (without the payment of overtime
or other premiums) on notice from the Master Lessor to Sublessor herein,
Sublessor shall so notify Sublessee and Sublessor may, at its option terminate
this Sublease by delivering notice to Sublessee under the same rights of
termination accorded to Sublessor herein pursuant to Master Lease in
section 15.1 thereof.

        21.2    Repair and Restoration.    If neither the Master Lessor under
the Master Lease nor the Sublessor herein as Tenant under the Master Lease elect
not to terminate the Lease, Sublessor herein shall have no obligation to repair
and restore the subject Premises according to the rights and benefits that inure
to him pursuant to the Master Lease.

        21.3    Uninsured Casualty.    Notwithstanding anything else to the
contrary contained in this Article, Sublessor shall not be obligated to pay for
repair or restoration of damages or destruction to the Premises, however caused,
more than the amounts of any insurance benefits payable for the benefit of
Sublessor by reason of such damage or destruction. If the funds of such
insurance proceeds are not sufficient to cover the costs of repair restoration,
Sublessor may elect to so repair or restore this and this Sublease shall
continue in full force and effect, or Sublessor may elect not to repair or
restore and this Sublease shall then terminate.

11

--------------------------------------------------------------------------------


        21.4    Interior Improvements.    Notwithstanding anything else
contained in this Article, or any other provisions of the Sublease, Sublessor
shall not be required to repair any injury or damage or to make any repairs,
restorations or replacements of any of the interior improvements or bear the
expense of any such repair, restoration or replacement.

        21.5    Waiver of Statutory Provisions.    The provisions of this
Sublease, including this Article, constitute an express agreement between
Sublessor and Sublessee with respect to any and all damages to or destruction of
all or any part of the Premises. Any Statute or regulation of the State of
California, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights, or obligations concerning
damages or destruction in absence of an express agreement of the parties and any
other Statute or regulation, now or hereafter in effect, shall have no
application to this Sublease or any damage or destruction to all or any part of
the Premises.

ARTICLE 22. EMINENT DOMAIN

        22.1    Premises Taken By Eminent Domain.    If the whole or any part of
the Premises, Building or Project shall be taken by power of eminent domain or
condemned by any competent authority for the purpose of any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction, remodeling of any part of the Premises,
Building or Project, Sublessee shall have that proportional share of the rights,
benefits and duties accorded to Sublessor as set forth in Paragraph 16 of the
Master Lease attached and incorporated herein by reference, and otherwise
Sublessor shall have no further liability to Sublessee.

ARTICLE 23. DEFAULTS AND REMEDIES

        23.1    Sublessee's Default.    The occurrence of any one of more of the
following events shall be a default and a breach of this Sublease by Sublessee:

        23.1.1    If Sublessee fails to pay any rent payment or other sum due
under this Sublease within five (5) business days after written notice that the
same is past due.

        23.1.2    If Sublessee fails to perform or observe any term, condition,
covenant or obligation required to be performed or observed by it under this
Sublease for a period of thirty (30) days (or such shorter time as provided
herein) after notice thereof, then the Sublessor; provided, however that if the
term, condition, covenant or obligation to be performed by Sublessee is of such
a nature that the same cannot be reasonably cured within thirty (30) days, then
if Sublessee commences such performance within such thirty-day period, and
thereafter diligently undertakes to complete the same, then such failure shall
not be a default hereunder if it is cured within sixty (60) days following the
Sublessor's notice.

        23.1.4    A trustee, any agent or receiver is appointed to take
possession of all or substantially all of Sublessee's assets in, on or about the
Premises or of Sublessee's interest in this Lease and Sublessee does not regain
possession within sixty (60) days after such appointment; Sublessee or any
guarantor makes an assignment to the benefit of creditors; or all or
substantially all of Sublessee's assets in, on or about the Premises or
Sublessee's interest in the Sublease are attached and levied upon under
execution and Sublessee does not discharge the same within sixty (60) days
thereafter.

        23.1.5    A Petition in Bankruptcy, insolvency or for reorganization/or
organizational arrangement is filed by or against Sublessee or pursuant to any
Federal or State Statute, with respect to any such Petition filed against it,
Sublessee or any such guarantor fails to secure a stay or discharge sixty days
(60) after filing the same.

        23.1.6    Further actions as are ascribed to Sublessee, commencing at
section 17.1.6 through 17.1.11 of the Master Lease herein, with Sublessee herein
occupying the position of "Tenant".

12

--------------------------------------------------------------------------------




ARTICLE 24. SUBLESSOR'S REMEDIES.

        24.1    Occurrence of Default.    On the occurrence of any default, and
after the expiration of any applicable notice and cure period, Sublessor shall
have the following rights and remedies in addition to those allowed by law or in
equity and one or more of which may be exercised or not without precluding
Sublessor from exercising any other remedy provided in this Lease or allowed by
law in equity:

        24.2    Termination of Sublease.    Sublessor may terminate the Sublease
under the same provisions as are applied to the Master Lease herein under
section 17.2.1, 17.2.2, 17.2.3, 17.4, 17.5 of the Master Lease herein as applied
from the Sublessor to the Sublessee.

        24.2.1    Default by Master Lessor/Landlord or Sublessor.    Master
Lessor/Landlord or Sublessor shall be in default under this Sublease only if it
fails to perform any of its obligations under this Sublease for a period of
thirty (30) days after receipt of notice thereof from Sublessee; provided,
however, that if the obligation to be performed by Master Lessor/Landlord is of
such nature that the same cannot reasonably be performed within such thirty
(30) day period, such default shall be deemed to have been cured if Master
Lessor/Landlord commences such performance within the thirty (30) day period and
thereafter diligently undertakes to complete the same.

        24.2.2    Sublessee's Remedies.    Sublessee shall not have the right,
whether based upon a Master Lessor/Landlord default, the doctrine of
constructive eviction or otherwise, to terminate this Sublease or to withhold,
offset or abate rent, Sublessee's sole recourse for Master Lessor/Landlord's
default being an action for damages against Master Lessor/Landlord for
diminution in the rental value of the Premises for the period of Master
Lessor/Landlord's default, which is proximately cause by Master
Lessor/Landlord's default. Sublessee shall not have the right to terminate this
Sublease or to withhold, offset or abate the payment of rent based upon the
unreasonable or arbitrary withholding by Master Lessor/Landlord of its consent
or approval of any matter requiring Master Lessor/Landlord's consent or
approval, including any proposed assignment or subletting, Sublessee's remedies
in such instance being limited to a declaratory relief action, specific
performance, injunctive relief or an action for actual damages, and Sublessee
waives any such right that it might otherwise have. Sublessee shall no in any
case be entitled to any consequential or punitive damages based upon any Master
Lessor/Landlord default, constructive eviction or withholding of consent or
approval.

        24.3    Waiver of Breach.    The waiving of any of the provisions of
this said agreement by any party shall be limited to the particular instance
involved, shall not be deemed to waiver any other rights to the same or any
other terms of this Sublease agreement.

        24.4    Advertisements and Signage.    Sublessee herein shall not have
the right to erect or maintain any sign or symbol in and about the Premises
unless it is done in compliance with Article 10 of the Master Lease herein. All
signs or symbols placed in the windows or doors of the demised Premises, or on
any exterior part of the Building by Sublessee, shall be subject to the approval
of the Master Lessor, and reasonable approval of the Sublessor. If Sublessee
shall place signs or symbols on the exterior of the Building or on the windows
or doors where they are visible from the street are not satisfactory to the
Master Lessor, the Sublessor may immediately demand the removal of the signs or
symbols. The refusal by Sublessee to comply with any demand within a period five
(5) business days will constitute a material breach of Sublease agreement and
entitle Sublessor immediately to recover possession of the demised premises in
the manner provided by law and Sublessor shall not waive any rights or remedies
and Sublessor shall have all remedies available at law.

        24.5    Placement of Signage.    Any signs so placed on the demised
premises may be so placed on the understanding and agreement that Sublessee
shall remove these signs or symbols at the termination of the tenancy created in
and by this Sublease agreement and repair any damage or injury to the

13

--------------------------------------------------------------------------------


demised Premises caused thereby. If not so removed by Sublessee, then Sublessor
may have the signs and symbols removed at the expense of the Sublessee.

        24.6    Right to Restore Signage.    To the extent permitted by the
Master Lessor, Sublessee herein shall have the right to a "store-front" sign
located near the entrance to the Premises.

ARTICLE 25. QUIET ENJOYMENT.

        If Sublessee performs the terms of this Sublease Agreement, Sublessor
will warrant and defend Sublessee in the enjoyment and peaceful possession of
the demised Premises during the Term of this Sublease Agreement, without any
interruption by Sublessor or the Master Lessor, or either of them, or any person
rightfully claiming under either of them.

ARTICLE 26. BROKERS.

        26.1    Payment of Broker for Sublessee.    Sublessor shall pay C.B.
Richard Ennis a brokerage commission equal to four percent (4%) of the aggregate
base Rent during the Term, including any expansions or extensions. Sub-brokerage
commissions shall be due upon the signature of the Sublease and the Master
Lessor's consent to it other than indicated hereinabove, Sublessee warrants that
it has no dealings with any other real estate broker or agent in connection with
this Sublease except the broker identified hereinabove. If Sublessee has dealt
with any other person or real estate broker with respect to leasing space in the
Building, Sublessee shall be solely responsible for the payment of any fee due
such person or broker and Sublessee shall hold Sublessor free and harmless from
any claims against or any liability caused expenses in respect thereto and any
attorneys fees and costs.

        26.2    Sublessor's Dealings with Brokers.    Sublessor has dealt with a
broker with regard to the procurement and negotiation of this Sublease as well
and shall pay said broker outside of this Agreement.

ARTICLE 27. NOTICES.

        27.1    Requirement of Giving Notice.    Except as otherwise required by
law or as expressly set forth in this Sublease, any and all Notices, Approvals,
Consents, Demands, Requests and other communications required or permitted under
this Sublease will be in writing and shall be delivered either personally, by
United States certified mail, postage prepaid, return receipt requested or
overnight courier, addressed to each respective party at its address set forth
in the basic Lease provisions herein, or to such other addresses as such party
shall advise the other in the manner provided by this Article; provided,
however, that any communication to Sublessee after the Commencement Date may be
made and shall be complete if delivered to the Premises. If delivered
personally, delivery shall be deemed conclusively to occur at the time of
service. If delivered by overnight courier, delivery shall be deemed
conclusively to occur on the day on which delivery occurs, if a business day, or
if not, on the next business day. If by certified mail, delivery shall be deemed
conclusively to occur on the third business day after the postmark, postage
meter date or the date stamp by the United States Postal Service on a certified
mail receipt. All communications to Sublessor shall be deemed incomplete and not
made unless delivered to each of the addresses set forth in the basic Sublease
provisions and such other addresses or addresses as Master Lessor shall advise
as Sublessor shall advise Sublessee by delivery of notice to Sublessee in
accordance with this section.

        27.2    Mailing Address of Sublessor.    For purposes of this section,
the mailing address of Sublessor is C/O James E. Thomson, SEEBEYOND, 181 West
Huntington Drive, Monrovia, CA 91016.

        27.3    Address of Sublessee after Commencement of Sublease.    The
address of Sublessee shall be Loopnet, Inc., 222 E. Huntington Drive, Suite 114,
116, or 118 Monrovia, CA 01016.

ARTICLE 28. HOLDING OVER.

        28.1    Holding Over by Sublessee After Expiration of Sublease.    Any
holding over after the expiration of Sublease Agreement, or any agreed extension
thereof, without the consent of Sublessor shall be on a

14

--------------------------------------------------------------------------------

month-to-month basis, which tenancy may thereafter be terminated as provided by
the laws of the State of California. During such holding over which is past the
expiration of the Master Lease, Sublessee shall pay in advance monthly Rent at
One Hundred Fifty percent (150%) of the rate in effect for the Sublessor under
the Master Lease for the last month of the term of this Sublease which is past
the expiration of the Master Lease, in addition to and not in lieu of all of the
payments required to be made by Sublessee hereunder, including but not limited
to Sublessee's Building expenses, Building expense percentage of any operating
expense.

        28.2    Acts of Sublessee do not constitute Agreement by Sublessor or
Master Lessor as to holding over.    Nothing contained in this Article shall be
construed as consent by the Sublessor or the Master Lessor to any holding over
of the Premises by Sublessee and Sublessor expressly reserves the right to
require Sublessee to surrender possession of the Premises to Sublessor as
provided in this Sublease upon the expiration or earlier Termination of the
Term. If Sublessee fails to surrender the Premises upon the expiration or
Termination of this Sublease, Sublessee agrees to indemnify, defend and hold
Sublessor harmless from all costs, loss, expense or liability, including without
limitation claims made by any succeeding Sublessee, real estate broker, claims
and attorney fees.

ARTICLE 29. INSOLVENCY BANKRUPTCY.

        29.1    Sublessee's Insolvency.    If said Sublessee becomes insolvent,
voluntarily or involuntarily bankrupt, or if a receiver, assignee or other
liquidating officer is appointed for the business of Sublessee, then Sublessor
may terminate the Sublease agreement at the option of said Sublessor.

ARTICLE 30. ATTORNEY FEES AND COSTS.

        30.1    Actions Arising.    If any action or other proceeding arising
out of this Sublease is commenced by either party to the Agreement of Sublease
concerning the Subleased Premises, then as between Lessor and Sublessee, the
prevailing party shall be entitled to receive from the other party in addition
to any relief that may be granted, the reasonable attorney's fees, and expenses
incurred in the action or other proceeding by the prevailing party. "Prevailing
Party" in any action involving recovery of possession shall be Sublessor if it
recovers possession, Sublessor if it does not recover possession but does
recover an award of damages against the Sublessee, and shall be Sublessee if
said Sublessee retains possession and does not suffer an award of damages.

ARTICLE 31. TERMINATION AND SURRENDER.

        31.1    Sublessee's Requirements on Termination or
Surrender.    Sublessee shall surrender the demised Premises within five
(5) days from receipt of notice of Termination of this Sublease Agreement, or on
the last day of the Term of this Sublease Agreement, or any extension thereof.

        31.2    Effect of Termination by Sublessee.    In the event that
Sublessee terminates this Sublease in accordance with paragraph 2.4 of this
Sublease prior to the expiration of this Sublease to be May 31, 2005, Sublessor
shall take from the Security Deposit as per the terms and conditions in this
Sublease any amount of monies owed to Sublessor. Any amount remaining shall be
given to the Sublessee. Sublessee shall be liable for any amounts not covered by
the Security Deposit.

        31.3    Sublessee's Further Duties on Surrender.    Sublessee shall, at
the expiration of this Sublease Agreement, surrender the keys to the demised
Premises to Sublessor.

        31.4    Effect of Surrender of Premises.    If Sublessee shall surrender
the demised Premises at the election of Sublessee, the liability for all duties
and obligations required of Sublessee shall continue until the surrender has
been accepted by Sublessor herein, and in writing.

15

--------------------------------------------------------------------------------




ARTICLE 32. REMOVAL OF PERSONAL PROPERTY.

        32.1    Sublessee's Right to Remove Personal Property.    Sublessee
shall have the right to remove all personal property, trade fixtures, and office
equipment, whether attached to the demised premises or not, provided that these
items can be removed without substantial damage to the Building or the demised
premises.

        32.2    Damages to Premises.    All holes or damages to the Building or
demised Premises caused by removal of any items shall be restored or repaired by
Sublessee promptly, and prior to Sublessee vacating the Premises.

        32.3    Sublessee's Rights of Removal.    Sublessee shall be entitled to
remove any electrical service connections installed by Sublessee that were
designed specifically for Sublessee. However, Sublessee may not take or remove
any electrical service connections placed in the Premises by or for the benefit
of Sublessor.

        32.4    Effect of Sublessor or Master Lessor Taking Possession of
Premises.    If Sublessor, or the Master Lessor takes possession of the
Premises, prior to the normal expiration of this Sublease Agreement, Sublessor
or the Master Lessor shall have the right, but not the obligation to remove from
the demised Premises personal property located on the Premises belonging to
Sublessee. Either party may place the property in storage in a public warehouse
at the expense and risk of Sublessee, and both of the same shall have the right
to dispose of such personal property according to law.

ARTICLE 33. MISCELLANEOUS.

        33.1    Rules and Regulations.    Sublessor shall observe and comply
with the "regulations" attached to the Master Lease as Exhibit "D", and all
reasonable and non-discriminatory modifications thereof and additions thereto
from time to time by Sublessor and/or the Master Lessor. Neither Sublessor nor
Master Lessor shall be responsible to Sublessee for the violation by any other
occupant of the Project or of the Premises of the Rules and Regulations
described herein.

        33.2    Jurisdiction and Venue.    At the option of either party, venue
and jurisdiction of any action may be established in Los Angeles County,
California. Personal service either within or without the State of California
shall be sufficient to give the Court in the above County jurisdiction and venue
over this case, or any case that might arise as it relates to the Sublease
herein.

        33.3    Governing Law.    It is agreed that this Sublease Agreement be
governed by, construed and enforced in accordance with the laws of the State of
California. This Sublease shall be construed fairly as to all parties, and not
in favor of or against any party, regardless of which party prepared this
Sublease.

        33.4    Successors and Assigns.    Subject to the restrictions set forth
in Article 18 of the Master Lease, which provisions are applicable to the
parties herein, this Sublease shall inure to the benefit of and be binding upon
the parties and their respective successors and assigns; provided, however, that
Sublessor, its successors and assigns shall be obligated to perform Sublessor's
covenants under this Sublease only during and in respect of their successive
periods of being a Sublessee under the Master Lease herein.

        33.5    Waiver.    The Waiver by Sublessor for any breach of any Term or
condition of this Sublease shall not be deemed to be a waiver of any subsequent
breach of the same, or any other Term or condition of this Sublease, nor shall
any custom or practice which may grow up between the parties in the
administration of this Sublease be deemed a waiver of or in any way affect
Sublessor's right to insist upon the performance by Sublessee in strict
accordance with this Sublease.

        The subsequent acceptance of Rent by Sublessor or the Master Lessor
shall not be deemed to be a waiver of any preceding breach by Sublessee, other
than the failure of Sublessee to pay the particular

16

--------------------------------------------------------------------------------


Rent so accepted, regardless of Sublessor's knowledge of such preceding breach
at the time of acceptance of such Rent.

        33.7    Parking.    Sublessee shall have the right to lease on a monthly
basis permits for parking on an unreserved basis in the Project's parking
facilities, with the number of automobiles as are attributable to these spaces
being occupied by Sublessee as are set forth in the basic Lease provisions of
the Master Lease. The rights and duties of Sublessee as to parking shall further
be established by section 26.10 of the underlying Master Lease. Unless Sublessor
has to pay for parking under the Master Lease, there shall be no charge to the
Sublessee for parking. If the Sublessor has to pay for parking under the Master
Lease, then the Sublessee shall immediately pay the Sublessor the same amount as
the Sublessor has to pay under the Master Lease.

        33.8    E.R.I.S.A.    Sublessee represents that it is not a "Party in
interest" or "Disqualified person" as those terms are defined in Employee
Retirement Income Security Act (E.R.I.S.A.) with the Employees Retirement System
of the State of Hawaii.

        33.9    Entire Agreement.    This Sublease together with its Exhibits
and attachments constitute the entire agreement between the parties respecting
the subject matter hereof and supersede all prior agreements, proposals,
promises, whether oral or written, representations, negotiations and
understandings of the parties hereto, whether oral or written, express or
implied, except for the representations of the financial conditions of Sublessee
and/or any guarantor delivered to Sublessor upon which Sublessor has relied in
connection with entering into this Lease or consent to any matter. The exception
for representations of financial condition of Sublessee which are considered by
the Master Lessor shall also be excepted.

        This Sublease may not be amended, except in writing, executed by
Sublessor and Sublessee, and approved by the Master Lessor.

        33.10    Severability.    If any provision of this Sublease, as applied
to any party or circumstance, shall be adjudged by a Court of competent
jurisdiction to be void or unenforceable for any reason, it shall not affect any
other provision of this Sublease, the application of such provision under
circumstances different from those adjudged by the Court, or the validity or
enforceability of this Sublease as a whole.

        33.11    Recording.    Neither the Sublessor or Sublessee shall record
this Sublease or any Memorandum or short form of Lease, with the Offices of the
County Recorder or otherwise.

        33.12    Interest.    Any past due sum payable by Sublessee to Sublessor
shall bear interest from the date due until paid at the annual rate of two
(2) percentage points per annum above the interest rate then most recently
announced by Citibank, N.A., New York, New York, or its successor, as its prime
interest rate, as such rate may change from time to time, but in no event more
than the maximum contract rate permitted by law for such type of indebtedness.

        33.13    Common Areas.    In the Project areas designed for use in
common by all Sublessees of the Building and the Project, and includes by way of
illustration not limitation, entrances, exits, hallways, stairwells, elevators,
restrooms, sidewalks and driveways, parking areas, landscaped areas as may be
designated as part of the common areas.

        33.14    Premises Included.    That Premises shall include the
non-exclusive right of Sublessee and their agents and employees to use Common
Areas in common with and subject to the right of other Sublessees to the
Project, and the rules and regulations established by the Master Lessor herein
incorporated.

        33.15    Covenants and Conditions.    Each provision of this Sublease
required to be performed by Sublessee is both a covenant and a condition.

17

--------------------------------------------------------------------------------


        33.16    No Representation.    Sublessee understands and agrees that
Sublessor has made no representation regarding any potential interference from
other Sublessees on the Premises, or of the suitability of the Building, or any
of its systems for the conduct or operation of Sublessee's business for the
purposes stated herein.

        33.17    Titles.    The titles to the Paragraphs of this Sublease
Agreement are solely for the convenience of the parties and shall not be used to
explain, modify, simplify or aid in the interpretation of the provisions of this
Sublease Agreement.

        33.18    Counterparts.    This Sublease Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, all of
which together shall constitute but one and the same instrument.

        33.19    Security.    Sublessor shall keep the existing access card and
security system currently in the premises in place, and during the Term of this
Sublease shall transfer those access cards to Sublessee, subject to the right of
Sublessee to contact the Master Lessor and modify the codes. Upon termination of
this Sublease, all security cards in the possession of Sublessee shall be
surrendered to Sublessor.

ARTICLE 34. CONSENT OF MASTER LESSOR.

        34.1    Effect of Requirement of Consent.    In the event that the
Master Lease, attached hereto, requires that Sublessor obtain the consent of the
Master Lessor to any subletting by Sublessor, then, this Sublease shall not be
effective unless within ten (10) days of the date hereof, Master Lessor signs
the Sublease thereby giving its consent to this subletting.

        34.2    Consent of Guarantor.    In the event that the obligations of
the Sublessor under the Master Lease has been guaranteed by third parties, then
neither this Sublease, nor the Master Lessor's consent shall be effective,
unless within ten (10) days from the date hereof, said Guarantor signs the
Sublease by giving their consent to the Sublease.

        (a)  Such consent shall not release Sublessor of its obligations or
alter the primary liability of Sublessor to pay the Rent and to fairly comply
with the obligations of Sublessor to perform under the Master Lease.

        (b)  The acceptance of Rent by Master Lessor from Sublessee or anyone
else liability under the Master Lease shall not be deemed a wavier by Master
Lessor other than the provisions of the Master Lease.

        (c)  The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment.

        (d)  In the event of any default of Sublessor under the Master Lease,
Master Lessor may proceed directly against Sublessor, any guarantors, and anyone
else liable under the Master Lease of this Sublease without first exhausting
Master Lessor's remedies against any other person or entity liable thereon to
Master Lessor.

        (e)  Master Lessor may consent to subsequent sublettings and assignments
of the Master Lease or this Sublease or any amendments or modifications thereto
without notifying Sublessor or anyone else liable under the Master Lease and
without obtaining their consent and such actions shall not relieve such persons
from liability.

        (f)    In the event that the Sublessor shall default in its obligations
under the Master Lease, then Master Lessor at its option, and without being
obligated to do so, may require Sublessee to affirm to the Master Lessor and the
Master Lessor shall undertake the obligations of Sublessor under the Sublease
and the time of the exercise of said option to Termination of this Sublease that
Master Lessor shall not be liable for any prepaid work nor any security deposit
paid by Sublessee, nor shall Master Lessor be liable for any other default of
the Sublessor under the Sublease.

18

--------------------------------------------------------------------------------




        (g)  Unless directly contradicted by other provisions of this Sublease,
the consent of Master Lessor to this Sublease shall not constitute an agreement
to allow Sublessee to exercise any options which may have been granted to
Sublessor in the Master Lease.

        34.3    Consent.    The signatures of Master Lessor and any guarantors
of Sublessor at the end of this document shall constitute their consent to the
terms of this Sublease.

        34.4    No Default Existing by Sublessor.    Master Lessor acknowledges
that, to the best of Master Lessor's knowledge, no default presently exists
under the Master Lease of obligations to be performed by Sublessor, and that the
Master Lease is in full force and effect.

        34.5    Default by Sublessor.    In the event that Sublessor defaults in
its obligations to be performed under the Master Lease, Master Lessor agrees to
deliver to Sublessor a copy of any such notice of default. Sublessee shall have
the right to cure any default of Sublessor described in any notice of default
within ten (10) days after service of such notice of default on Sublessee. If
such default is cured by Sublessee, then Sublessee shall have the right of
reimbursement and/or offset from and against Sublessor.

        34.6    Notices to Master Lessor.    Notices to Master Lessor shall be
sent to: Carol A. Campbell, Tooey & Company, 152 West Walnut Street, Suite 290,
Gardena, CA 90248 (310) 329-2144.

19

--------------------------------------------------------------------------------


EXECUTION


        Executed as of the date first above written and Sublessee acknowledges
that it has received a copy of the Master Lease between the Landlord/Lessor and
Sublessor.

CONSENT OF MASTER LESSOR/LANDLORD:
THE EMPLOYEES RETIREMENT SYSTEM OF THE STATE OF HAWAII, a Government agency of
the State of Hawaii    
By:
 
    

--------------------------------------------------------------------------------


 
          

--------------------------------------------------------------------------------

(Please print name and title)    
SUBLESSOR
 
 
SEEBEYOND TECHNOLOGY CORPORATION, A California Corporation
By:
 
/s/ BARRY PLAGA

--------------------------------------------------------------------------------

Barry Plaga, CFO

--------------------------------------------------------------------------------

(Please print name and title)
 
 
SUBLESSEE
 
 
LOOPNET, A California Corporation
By:
 
/s/ BRENT STUMME

--------------------------------------------------------------------------------

Brent Stumme, CFO

--------------------------------------------------------------------------------

(Please Print name and title)
 
 

20

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20
CONSENT TO SUBLEASE AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A THE SUBLEASE
OFFICE SPACE SUB-LEASE
RECITALS
EXECUTION
